      3:20-cv-02192-JMC          Date Filed 08/06/20      Entry Number 18       Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

 Kirkendall Dwyer, LLP and John Doe,                          C/A No. 3:20-cv-02192-JMC

                    Plaintiffs

        v.
                                                        CONSENT ORDER OF DISMISSAL
 The South Carolina Commission on Lawyer
 Conduct, Christopher G. Isgett, The South
 Carolina Office of Disciplinary Counsel,
 John S. Nichols and Alan Wilson, South
 Carolina Attorney General,

                    Defendants.



       Pursuant to Rule 41 (a)(2), FRCP, Plaintiffs move that the Defendant Alan Wilson, South

Carolina Attorney General, be dismissed without prejudice. The Defendant Wilson and the

Defendants South Carolina Commission on Lawyer Conduct, Christopher G. Isgett, the South

Carolina Office of Disciplinary Counsel, and John S. Nichols consent to this dismissal.

[Signatures of counsel on next page].

       The Court dismisses the Defendant Wilson, as named in this action, without prejudice. He

should be omitted from the caption in future filings in this case.

       IT IS SO ORDERED


                                                      s/J. Michelle Childs
                                                      J. Michelle Childs
                                                      United States District Judge

August 6, 2020
Columbia, South Carolina
      3:20-cv-02192-JMC        Date Filed 08/06/20   Entry Number 18      Page 2 of 2




WE SO MOVE:                                  WE CONSENT:

s/ Ronald L. Richter, Jr.                    s/ Mark C. Moore
Ronald L. Richter, Jr., Fed. ID No. 6264     Mark C. Moore, Fed. ID No. 4956
Scott M. Mongillo, Fed. ID No. 7436          Nexsen Pruet, LLC
Bland Richter, LLP                           1230 Main Street, Suite 700
Peoples Building                             Post Office Drawer 2426
18 Broad Street, Mezzanine                   Columbia, SC 29202
Charleston, SC 29401                         Telephone: 803.540.2146
Telephone: 843.573.9900                      Facsimile: 803.727.1458
Facsimile: 843.573.0200                      MMoore@nexsenpruet.com
ronnie@blandrichter.com
scott@blandrichter.com                       Attorney for Defendants The South Carolina
                                             Commission on Lawyer Conduct, Christopher G.
Eric S. Bland, Fed. ID No. 5472              Isgett, The South Carolina Office of Disciplinary
Bland Richter, LLP                           Counsel, and John S. Nichols
1500 Calhoun Street
Post Office Box 72                           s/J. Emory Smith, Jr.
Columbia, SC 29202                           J. Emory Smith Jr., Fed. ID No. 3908
Telephone: 803.256.9664                      Deputy Solicitor General
Facsimile: 803.256.3056                      Office of the Attorney General
ericbland@blandrichter.com                   1000 Assembly Street, Room 519
                                             Post Office Box 11549
Attorneys for Plaintiffs Kirkendall Dwyer,   Columbia, SC 29211
LLP and John Doe                             Telephone: 803.734.3680
                                             Facsimile: 803.734-3677
                                             esmith@scag.gov

                                             Attorney for Alan Wilson, South Carolina
                                             Attorney General

July 9, 2020
Columbia, South Carolina




                                             2
